United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-2336
                                  ___________

Anthony James Moore,                   *
                                       *
              Appellant,               *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of North Dakota.
Timothy Schuetzle, in his individual   *
and official capacities,               * [UNPUBLISHED]
                                       *
              Appellee.                *
                                  ___________

                            Submitted: July 31, 2008
                               Filed: August 25, 2008
                                ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      North Dakota inmate Anthony James Moore appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action. Having conducted de
novo review of the record, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir.
2006), we find no basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.
However, as to Moore’s claim alleging a lack of exercise in administrative
segregation, we amend the dismissal to be without prejudice, as the record shows he


      1
        The Honorable Daniel L. Hovland, Chief Judge, United States District Court
for the District of North Dakota.
did not administratively exhaust this claim before filing the instant lawsuit. See
Johnson v. Jones, 340 F.3d 624, 627 (8th Cir. 2003) (inmate must exhaust before
filing suit, or dismissal is mandatory).
                         ______________________________




                                       -2-